Citation Nr: 1434019	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartfield, Connecticut, which in part denied entitlement to TDIU.  

In September 2012, the RO assigned a 100 percent schedular evaluation for service-connected peripheral vascular disease effective June 21, 2012.  The issue of entitlement to TDIU is moot from June 21, 2012, the date a 100 percent schedular evaluation was assigned.  Notwithstanding, entitlement to TDIU for the period prior to June 21, 2012 remains for consideration.  

In reaching this conclusion, the Board considered the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  In this case, however, the Veteran has also been awarded SMC under 38 U.S.C. § 1114(s).

A Board hearing was held in November 2010 with the Veteran in Hartford, Connecticut, before the undersigned Veterans Law Judge.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the hearing testimony is in the claims file.

The appeal was remanded in June 2011 for further development.  The issue has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction above, the Board must consider whether entitlement to TDIU is warranted prior to June 21, 2012.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Prior to June 21, 2012, the Veteran service connected PTSD was rated at 50 percent and his peripheral vascular disease with claudication, status post right popliteal bypass, was rated at 40 percent, with a combined rating of 70 percent from April 22, 2008.  He has had a single disability evaluated as 40 percent disabling or greater the since August 1999.  Therefore, he has met the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) throughout the pendency of this claim.

In September 2013 the Board remanded the Veteran's appeal for a VA TDIU examination.  The Veteran was provided a general VA examination in August 2011, a peripheral vascular disease VA examination in June 2012 and a PTSD VA examination in July 2012.  However, as described below, the VA examinations provided conflicting statements and did not address the cumulative effect of the Veteran's service-connected conditions on his ability to obtain and maintain substantially gainful employment.    

The August 2011 VA examiner reported the Veteran was self-employed and worked part time as an automotive upholsterer for 25 years.  The Veteran reported working fewer hours since his left shoulder surgery in 2009 and felt his PTSD significantly limited his job options because he did not like interacting with people.  The Veteran also reported arthritis in both shoulders and right knee slowed him down and prevented him from doing his job or any physical job full time because of joint pain, fatigue and lack of endurance.  The Veteran's peripheral vascular disease in his right leg further impaired his ability to do a physical job because of claudication symptoms but would have no effect on a sedentary job.  He denied any difficulty working with his hands with no definitive diagnosis.  The August 2011 VA examiner determined the Veteran would be able to perform a more sedentary job with his symptoms but may have difficulty securing and maintaining any gainful employment because of PTSD symptoms.  The patient was otherwise independent with his activities of daily living.  

The June 2011 VA peripheral vascular disease examiner indicated the Veteran's vascular condition did not impact the Veteran's ability to work.  The functional impairment of the condition was described as moderate to moderately-severe.  The Veteran collected social security and was retired from a profession in automotive upholstery.  He again remained independent with activities of daily living. 

The July 2012 PTSD VA examiner concluded the Veteran's psychological symptoms were generally moderate and caused moderate impairment, with some limited periods during which the symptoms were moderate-severe and caused moderate-severe impairment.  It would not be diagnostically valid to attribute the Veteran's occupational problems entirely to PTSD or depression, although they played some role.  Rather, the problems spoke more to an exacerbation of longstanding issues consistent with cluster B or C traits.  The VA examiner stated it was beyond the scope of her practice to evaluate the nature, severity and impact of any physical disorder.  Therefore, to whatever extent the Veteran was currently unemployable, it was less likely than not due to his mental disorders alone.  
 
As indicated above, the Board finds none of the three VA examiners adequately addressed the cumulative effect of the Veteran's service-connected conditions on his employment and, therefore, the VA examinations are inadequate and a remand is necessary for a new addendum opinion.  

The Board notes the Veteran's representative submitted a June 2014 appellant's post-remand brief which questions the adequacy of the VA examinations.  Specifically, the representative essentially contends the August 2011 VA examiner did not adequately asses the Veteran's PTSD symptoms because the findings were conflicting with the July 2012 examiner.  In addition, the representative argues the June 2012 VA peripheral vascular disease examiner did fully or adequately assess the Veteran's condition.  Further, the representative appears to argue the cumulative effect of the Veteran's conditions was not properly considered.  As discussed above, the Board agrees new addendum opinions must be provided to address the cumulative effect of the Veteran's service-connected disabilities, however, the Board finds the VA examiners conducted thorough examinations and interviews of the Veteran and new examinations are not necessary on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion to clarify the cumulative effect of the Veteran's service-connected disabilities on his employability prior to June 21, 2012.  The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the opinion.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

Based on a review of the evidence contained in the claims file, the examiner is asked to comment on whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The Board notes the Veteran also has significant problems with non-service connected disabilities.  Please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities.

2.  Ensure that the opinion report complies with this remand and answers the questions presented herein. If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



